Pee Cueiam.
The motion is for change of venue from the Union County Circuit to the Somerset County Circuit. The cause of action arose in Somerset county. In or about the month of January the plaintiff instituted suit in the Somerset County Circuit of the Supreme Court against the defendant, Craig Hoffman. At that time admittedly the plaintiff and both of the present defendants resided in Somerset county. As that action was about to go to trial it was discontinued. The plaintiff then instituted suit in the Union Circuit for the same cause of action and in addition added Grover Hoffman as an additional defendant. The grounds for the motion are that the plaintiff was not at the institution of the present suit, though she claimed so to be a resident of Union county and was in fact a resident of Somerset county, and that the defendants and practically all of the witnesses to be called reside in Somerset county; from which, as a matter of right as well as of convenience, it is urged that the venue be changed. It was conceded on behalf of the plaintiff at the argument that a fair trial may be had in Somerset county. The action is transitory and answer has not been filed. The evidence is quite persuasive that the residence of the plaintiff had not been changed from Somerset county. Furthermore, the court believes that the convenience of the parties and the convenience of the trial would be bettter served by changing the venue to the county of Somerset; and the venue will be changed accordingly. Force v. Carr, 9 N. J. L. J. 311; section 202 of the Practice act of 1903; 3 Comp. Stat., p. 4113.